Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/572,589 filed on September 16, 2019.


Claims 1-13 are pending.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11 and 13 state determining “in response to a change in contents of the video, a minimum bit rate, a resolution, and a frame rate that secure a predetermined image quality or higher from among a plurality of combinations of a resolution, a frame rate, and a bit rate that does not exceed a communication speed,” or something similar. It is unclear from the claim language whether the determining step is done “in response to a change in contents of the video,” or alternatively is done “in response to a change in contents of the video, a minimum bit rate, a resolution, and a frame rate.” Because it is unclear, the scope of the claims is also unclear. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Gallant et al. (Pub. No.: US 2015/0039680).
Regarding claim 1, Fujii discloses an information processing system, comprising: a video data memory that stores, for a specific video, a plurality of pieces of video data having different resolutions for at least one bit rate, a plurality of pieces of video data having different bit rates for at least one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); a condition determining unit that determines, in response to a change in contents of the video, video metrics that secure a predetermined image quality or higher from among a plurality of combinations of video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]); and a transmitting unit that transmits, to a playback apparatus that plays back the video, video data having a combination of one bit rate, one resolution, and one frame rate from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 208, paras. [0048] and [0049]).
It could be argued that Fujii does not explicitly disclose wherein the video metrics comprise a minimum bit rate, a resolution, and a frame rate. However, in analogous art, Gallant discloses methods and systems for video quota management, wherein “[e]xemplary parameters include a minimum or maximum number of audio channels, audio sampling rates, or audio bit rates; minimum or maximum video resolution, video frame rate, or video bit rate; minimum or maximum total bit rate; maximum startup delay, frequency, location and duration of 
Regarding claim 2, the combination of Fujii and Gallant discloses the information processing system according to Claim 1, and further discloses wherein the condition determining unit has a plurality of modes, and wherein, in a mode in which priority is given to an image quality, the condition determining unit determines a combination of a bit rate and a resolution that increases the image quality from among combinations of the resolution and the bit rate that does not exceed the communication speed (Fujii, Fig. 8, paras. [0065]-[0070]; Gallant, para. [0059]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Fujii and Gallant discloses the information processing system according to Claim 2, and further discloses wherein the transmitting unit transmits video data having a high resolution from among pieces of video data having a plurality of combinations of a bit rate and a resolution that does not exceed a display size of the video on a display screen (Fujii, para. [0065] and Fig. 9, element S16, para. [0074]).
Regarding claim 4, the combination of Fujii and Gallant discloses the information processing system according to Claim 2, and further discloses wherein the transmitting unit transmits video data having a low resolution from among pieces of video data having a plurality of combinations of a bit rate and a resolution that does not exceed a display size of the video on a display screen (Fujii, para. [0062] and Fig. 9, element S16, para. [0074]).
Regarding claim 5, the combination of Fujii and Gallant discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit selects the one bit rate based on a data amount of data temporarily stored for a part of the video data to be played back (Fujii, Fig. 10, element S26, paras. [0077] and [0078]).
Regarding claim 6, the combination of Fujii and Gallant discloses the information processing system according to Claim 5, and further discloses wherein the condition determining unit reduces the one bit rate when a playback time of the video data that is based on the data amount of the temporarily stored data is shorter than a reference amount (Fujii, paras. [0054]-[0066]).
Regarding claim 7, the combination of Fujii and Gallant discloses the information processing system according to Claim 5, and further discloses wherein, when a playback time of the video data that is based on the data amount of the temporarily stored data is longer than a reference amount, the condition determining unit determines the one bit rate in a combination of a bit rate and a resolution that maximizes an image quality based on image quality information from among bit rates that do not exceed the communication speed (Fujii, Fig. 10, paras. [0076]-[0082]).
Regarding claim 11, Fujii discloses a terminal apparatus, comprising: a condition determining unit that determines, in response to a change in contents of a specific video, video metrics that secure a predetermined image quality or higher from among a plurality of combinations of video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]) in a plurality of pieces of video data having different resolutions for at least one bit rate, a plurality of pieces of video data having different bit rates for at least one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); a transmission requesting unit that requests, from a server apparatus that transmits video data to be streamed, transmission of video data having a combination of video metrics from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 107, para. [0046]); an acquiring unit that acquires the video data from the server apparatus (Fig. 5, element 108, para. [0049]); and a playback unit that plays back the video based on the acquired video data (Fig. 5, element 110, para. [0050]).
It could be argued that Fujii does not explicitly disclose wherein the video metrics comprise a minimum bit rate, a resolution, and a frame rate. However, in analogous art, Gallant discloses methods and systems for video quota management, wherein “[e]xemplary parameters include a minimum or maximum number of audio channels, audio sampling rates, or 
Regarding claim 12, Fujii discloses a non-transitory computer readable medium storing a program causing a computer that functions as an information processing apparatus to execute a process comprising: storing, for a specific video, a plurality of pieces of video data having different resolutions for at least one bit rate, a plurality of pieces of video data having different bit rates for at least one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); and transmitting, to a playback apparatus that plays back the video, video data having a combination of video metrics from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 208, paras. [0048] and [0049]).
It could be argued that Fujii does not explicitly disclose wherein the video metrics comprise a minimum bit rate, a resolution, and a frame rate. However, in analogous art, Gallant discloses methods and systems for video quota management, wherein “[e]xemplary parameters include a minimum or maximum number of audio channels, audio sampling rates, or audio bit rates; minimum or maximum video resolution, video frame rate, or video bit rate; minimum or maximum total bit rate; maximum startup delay, frequency, location and duration of stalling events; or minimum or maximum target quality metrics; or a combination thereof (para. [0059]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the video metrics to comprise a minimum bit rate, a resolution, and a frame rate. This would have produced predictable and desirable results, in that it would allow for well-known parameters that affect the quality of video content to be adjusted to obtain a desired output.
Regarding claim 13, Fujii discloses a non-transitory computer readable medium storing a program causing a computer that functions as a terminal apparatus to execute a process comprising: determining, for a server apparatus that transmits video data to be streamed, in response to a change in contents of a specific video, video metrics that secure a predetermined image quality or higher from among a plurality of combinations of a video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]) in a plurality of pieces of video data having different resolutions for at least one bit rate, a plurality of pieces of video data having different bit rates for at least one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); acquiring the video data from the server apparatus (Fig. 5, element 108, para. [0049]); and playing back the video based on the acquired video data (Fig. 5, element 110, para. [0050]).
It could be argued that Fujii does not explicitly disclose wherein the video metrics comprise a minimum bit rate, a resolution, and a frame rate. However, in analogous art, Gallant discloses methods and systems for video quota management, wherein “[e]xemplary parameters include a minimum or maximum number of audio channels, audio sampling rates, or audio bit rates; minimum or maximum video resolution, video frame rate, or video bit rate; minimum or maximum total bit rate; maximum startup delay, frequency, location and duration of stalling events; or minimum or maximum target quality metrics; or a combination thereof (para. [0059]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the video metrics to comprise a minimum bit rate, a resolution, and a frame rate. This would have produced .


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Gallant et al. (Pub. No.: US 2015/0039680) and Jain et al. (Pub. No.: US 2018/0027238).
Regarding claim 8, the combination of Fujii and Gallant discloses the information processing system according to Claim 1, but it could be argued that the combination does not explicitly disclose wherein the transmitting unit transmits video data having a frame rate that is based on information on an image quality of the specific video that is identified based on a motion shown in video contents to be played back in the video. However, in analogous art, Jain discloses “a system 300 for adjusting the frame rate of transmitted video based on the level of motion in the video in accordance with disclosed embodiments (para. [0020]; see also figure 2, para. [0019]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii and Gallant to allow for the transmitting unit to transmit video data having a frame rate that is based on information on an image quality of the specific video that is identified based on a motion shown in video contents to be played back in the video. This would have produced predictable and desirable results, in that it would result in a more efficient use of bandwidth (see Jain, para. [0004]).
Regarding claim 9, the combination of Fujii, Gallant and Jain discloses the information processing system according to Claim 8, and further discloses wherein, when priority is given to the image quality of the video over a communication amount, the transmitting unit transmits video data in which a resolution is reduced with higher priority over the frame rate (Fujii, paras. [0062]-[0065]).
Regarding claim 10, the combination of Fujii, Gallant and Jain discloses the information processing system according to Claim 8, and further discloses wherein, when priority is given to a communication amount over the image quality of the video, the transmitting unit transmits video data in which the frame rate is reduced with higher priority over a resolution (Fujii, paras. [0062]-[0065]).


Conclusion
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 17, 2021